Order entered November 7, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00966-CV

                          IN THE MATTER OF L.W., A JUVENILE

                      On Appeal from the 304th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. JD-18-01485-W

                                            ORDER
       Appellant’s brief in this juvenile certification appeal is overdue. Because these types of

cases must be handled expeditiously, appellant is ORDERED to file, within TEN DAYS of the

date of this order, both appellant’s brief and an extension motion. Failure to file the brief and an

extension motion by the time specified may result in an order for the trial court to conduct a

hearing to determine why appellant’s brief has not been filed and to take such measures as may

be necessary to assure effective representation, including appointment of new counsel.




                                                       /s/   BILL WHITEHILL
                                                             JUSTICE